

	

		III

		109th CONGRESS

		1st Session

		S. RES. 281

		IN THE SENATE OF THE UNITED STATES

		

			October 19, 2005

			Mr. Frist (for himself

			 and Mr. Reid) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Honoring and thanking James Patrick

		  Rohan.

	

	

		Whereas Assistant Chief of Police James Patrick Rohan, a

			 native of the State of Maryland, has served the United States Capitol Police

			 for thirty (30) years with distinction having been appointed as a Private on

			 December 8, 1975;

		Whereas Assistant Chief Rohan, having risen through the

			 ranks to his current poisition over his longstanding career, has been

			 instrumental in a variety of initiatives designed to enhance the security of

			 the Congress; and

		Whereas Assistant Chief Rohan, who holds a Master of

			 Science Degree in Justice/Law Enforcement from the American University and a

			 Bachelor of Arts Degree in Law Enforcement from the University of Maryland, as

			 well as numerous specialized law enforcement and security training

			 accomplishments and honors: Now, therefore, be it

		

	

		That the Senate hereby honors and

			 thanks James Patrick Rohan and his wife, Cecilia, and children, Ben, Natalie,

			 Eric and David, and his entire family, for a lifelong professional commitment

			 of service to the United States Capitol Police and the United States

			 Congress.

		

